Exhibit 10.6

MORTGAGE LOAN MODIFICATION AGREEMENT

        THIS MORTGAGE LOAN MODIFICATION AGREEMENT (the “Agreement”) is entered
into as of the 16th day of May, 2003 by and among THE PROVIDENT BANK, an Ohio
banking corporation, One East Fourth Street, Cincinnati, Ohio 45202 (the
“Lender”), NTS/VIRGINIA DEVELOPMENT COMPANY (“NTS/Virginia”), a Virginia
corporation, and NTS/LAKE FOREST II RESIDENTIAL CORPORATION, a Kentucky
corporation (the “Borrowers”), NTS MORTGAGE INCOME FUND, A Delaware corporation
and J.D. NICHOLS (the “Guarantors”).

RECITALS:

    A.        Borrowers have issued and delivered to Lender the following loan
agreements, promissory notes and security documents:


    (1)        Amended and Restated Development and Construction Loan Agreement
among Lender, Borrowers and Guarantors dated October 31, 2000 (“Loan
Agreement”);


    (2)        $18,000,000.00 Revolving Promissory Note Construction Mortgage
Loan made by Borrowers and Guarantors payable to the order of Lender dated
October 31, 2000, which consolidates the Loans referenced in Sections 7 and 9
below (“Revolving Note”);


    (3)        Guaranty Agreement made by J.D. Nichols in favor of Lender dated
October 31, 2000;


    (4)        Guaranty Agreement made by NTS Mortgage Income Fund in favor of
Lender dated October 31, 2000;


    (5)        Stock Pledge Agreement by NTS Mortgage Income Fund in favor of
Lender pledging its one hundred percent (100%) ownership in the capital stock of
NTS/Lake Forest II to Lender dated October 31, 2000;


    (6)        Amendment to Stock Pledge Agreement by NTS Mortgage Income Fund
in favor of Lender pledging its one hundred percent (100%) ownership in the
capital stock of NTS/Virginia to Lender dated October 31, 2000;


    (7)        Assignment of Note and Collateral Documents between Bank of
Louisville and Lender pertaining to prior $8,000,000.00 Revolving Development
Loan to NTS/Lake Forest II (“Bank of Louisville Loan”) of record in Deed Book
7538, Page 180 in the office of the Clerk of Jefferson County, Kentucky dated
October 31, 2000, pursuant to which Lender purchased the Bank of Louisville Loan
and consolidated such Bank of Louisville Loan with the loans made under the
Revolving Note. Such Bank of Louisville Loan is secured by the following:


    (a)        Mortgage and Security Agreement (Fixture Filing Statement)
granted by Borrower, NTS/Lake Forest II Residential Corporation in favor of
Lender, as assignee of The Bank of Louisville, of record in Mortgage Book 4555,
Page 594 and in Fixture Filing Book 26, Page 559, Jefferson County Clerk’s
Office as amended by a First Amendment to Mortgage and Security Agreement


(Fixture Filing Statement) dated June 3, 1999, of record in Deed Book 7264, Page
347 in the Jefferson County Clerk’s Office;


    (b)        Assignment of Rents and Leases made by the Borrower to Lender, of
record in Deed Book 6983, Page 662 in the Jefferson County Clerk’s Office; and


    (c)        UCC-1 Financing Statement of record in the Jefferson County
Clerk’s Office.


    (8)        Amendment to Security Documents between Lender and NTS/Lake
Forest II of record in Deed Book 7538, Page 186 in the office of the Clerk of
Jefferson County, Kentucky dated October 31, 2000;


    (9)        Development and Construction Loan dated December 30, 1997 which
evidences a Ten Million Seven Hundred Thousand and 00/100 Dollar
($10,700,000.00) loan made by Lender to NTS/Virginia Development Company which
is now consolidated under the Revolving Note. Such loan is secured by the
following:


    (a)        Credit Line Deed of Trust and Security Agreement made by
Borrower, NTS/Virginia Development Corporation in favor of Phillip Sasser, Jr.
and James E. Jarrell, III, as Trustees for the benefit of Lender, of record in
Deed Book 1521, Page 447 in the office of the Spotsylvania County Recorder’s
Office, as amended on October 31, 2000 in Deed Book 1874, Page 355 in the
Spotsylvania County Recorder’s Office;


    (b)        Conditional Assignment of Leases, Rents, Contracts, Income and
Proceeds made by the Borrower in favor of Lender, of record in Deed Book 1521,
Page 501 in the Spotsylvania County Recorder’s Office, as amended on October 31,
2000 in Deed Book 1874, Page 362, Spotsylvania County Recorder’s Office; and


    (c)        UCC-1 Financing Statements of record in Spotsylvania County
Recorder’s Office.


    (10)        Environmental Indemnity Agreement between Lender and
NTS/Virginia dated October 31, 2000;


    (11)        Environmental Indemnity Agreement between Lender and NTS/Lake
Forest II dated October 31, 2000;


    (12)        UCC-1 Financing Statements pertaining to NTS/Lake Forest II
recorded October 31, 2000 as No. 00-08965, Office of the Clerk of Jefferson
County, Kentucky;


    (13)        UCC-3 Assignment from Bank of Louisville to Lender pertaining to
NTS/Lake Forest II recorded October 31, 2000 as No. 98-00240A in the Office of
the Clerk of Jefferson County, Kentucky.


        Items (1) through (13) are hereinafter referred to as the “Loan
Documents.”

-2-

    B.           The above described indebtedness, as evidenced by the Revolving
Note and all additional sums due under the Loan Documents, if any, remains
unpaid and Borrowers have requested and Lender has agreed to the rearrangement
of the terms of such indebtedness (the “Indebtedness”) to provide for an
amendment to the maximum permitted outstanding balance under the Revolving Note,
to extend the maturity date of the Revolving Note, to permit use of the
Revolving Note to repay the existing debt on the Lake Forest Golf and Country
Club, and, in exchange therefor, to have Borrower grant to Lender an assignment
of the right to the proceeds from the sale of the remaining memberships in Lake
Forest Golf and Country Club, all of which modifications shall occur upon
Borrowers’compliance with the provisions set forth herein.


    NOW, THEREFORE, in consideration of the mutual promises made herein, the
benefits accruing to the parties herein and the obligations assumed hereunder,
the parties agree that the Indebtedness shall remain outstanding and the terms
of such Indebtedness shall be amended as follows:


    (1)        Amendment to Revolving Note. The Revolving Note shall be amended
and restated in its entirety to amend the Maximum Amount of Available Credit, as
defined therein, to extend the maturity date to December 31, 2007 and to permit
repayment of the existing debt on the Lake Forest Golf and Country Club,
pursuant to a Second Amended and Restated Revolving Promissory Note dated of
even date herewith (“Restated Revolving Note”). The Restated Revolving Note
shall not constitute a repayment or satisfaction of the Indebtedness evidenced
by the Revolving Note, which for all purposes hereunder shall remain outstanding
from December 30, 1997 and January 6, 1998, the original dates of issuance of
the Indebtedness now evidenced by the Restated Revolving Note.


    (2)        Amendment to Loan Agreement. Notwithstanding anything to the
contrary contained in the Loan Agreement, the Loan Agreement shall be amended as
follows:


    (a)        Borrowers shall be permitted to use the proceeds available under
the Restated Revolving Note to pay off the existing debt owed by Borrower on the
Lake Forest Golf and Country Club in an amount not to exceed One Million Seven
Hundred Thousand and 00/100 Dollars ($1,700,000.00).


    (b)        As additional collateral for the repayment of the Restated
Revolving Note, Borrower, NTS Lake Forest II Residential Corporation, grants to
Lender the gross proceeds from the sale of membership interests in Lake Forest
Golf and Country Club less ten percent (10%), which proceeds will be deposited
in an account with Lender and used to repay the Restated Revolving Note.
Borrower, NTS Lake Forest II Residential Corporation, will deliver a Security
Agreement to Lender in the form previously delivered to Borrower to evidence
Lender’s rights in such membership proceeds (“Security Agreement”). Such
Security Agreement will, for all purposes, be considered one of the Loan
Documents as defined in the Loan Agreement.


    (c)        Borrowers agree that they will not use the proceeds of the
Restated Revolving Note to fund: (i) salaries and benefits payable in connection
with the project described in the Loan Agreement; (ii) Borrowers’ overhead for
such projects; and (iii) general and administrative expenses for such projects
estimated to be approximately Two Million Eight Hundred Seventy Thousand and
00/100 Dollars ($2,870,000.00) over the remaining life of the Restated Revolving
Note;


-3-

    (d)        Lender agrees to release its conditional assignment of the
Orlando project cash flows in exchange for the agreements made in Sections 2(b)
and (c) above;


    (e)        Section 9.7 of the Loan Agreement shall be amended such that all
references to the sum of Nine Million and 00/100 Dollars ($9,000,000.00) shall
be deleted and in their place the phrases “Fifty Percent (50%) of the Maximum
Amount of Available Credit permitted to be outstanding at the time of Nichols
death”shall be substituted.


    (3)        Amendment to Mortgage. The Mortgage shall be amended to reflect
the extension of the maturity date of the Restated Revolving Note to December
31, 2007. The Mortgage shall now secure the Revolving Note, as amended by the
Restated Revolving Note, which evidences a maximum outstanding principal balance
permitted thereunder of Twelve Million and 00/100 Dollars ($12,000,000.00).


    (4)        Amendment to Other Loan Documents. All other Loan Documents shall
be amended to reflect the extension of the maturity date to December 31, 2007
and shall now evidence and secure the loans made under the Restated Revolving
Note.


    (5)        Conditions Precedent. Prior to Lender extending the Maturity Date
and amending the other terms of the Revolving Note, Borrowers shall deliver to
Lender the following items:


    (a)        Lender’s reasonable legal fees, title examination fees, appraisal
fee and other out-of-pocket expenses in connection with the modification
contained herein;


    (b)        authorizing resolution from Borrowers authorizing the extension
of the maturity date of and the amendments to the Restated Revolving Note as set
forth above;


    (c)        Lender shall have received an endorsement to evidence that the
insured Mortgages in the amount of Twelve Million and 00/100 Dollars
($12,000,000.00), as amended herein, are a first and best lien on the Properties
encumbered thereunder; and


    (d)        Borrower shall provide to Lender an updated insurance certificate
evidencing that multiperil coverage in regard to any amenities on the Properties
and that general liability coverage is in effect for the Properties.


    (6)        No Other Changes. All of the terms and conditions contained in
the Note, Loan Agreement and Mortgage and all other instruments evidencing and
securing the Indebtedness (the “Loan Documents”), except as modified by this
Agreement and the Restated Revolving Note, shall remain unchanged, unimpaired
and in full force and effect. This Agreement is hereby made a part of the
original documents evidencing and securing the Indebtedness as completely as if
incorporated verbatim therein.


-4-

    (7)        Covenants and Representations.


    (a)        Borrowers acknowledge and unconditionally promise to pay the
entire Indebtedness as set forth in the Restated Revolving Note and in the
original and amended instruments evidencing and securing the Indebtedness.


    (b)        Borrowers and Lender agree that the entire Indebtedness shall be
secured by the Mortgages and the other Loan Documents and the parties agree and
acknowledge that this Agreement is made in reliance upon the security of such
Mortgages and other Loan Documents.


    (c)        Borrowers represent and warrant that they are the true and lawful
owners of the Property subject to the Mortgages and that the Mortgages are and
will be maintained as a valid first mortgage liens on the Properties.


    (d)        Except for that pending litigation set forth on Exhibit A
attached hereto and made a part hereof affecting one of the Guarantors, J. D.
Nichols, Borrowers reaffirm all covenants and representations set forth in the
Loan Documents as if such covenants and representations were made as of the date
hereof.


    (8)        Miscellaneous. This Agreement shall inure to the benefit of and
be binding on the respective successors and assigns of the parties hereto.


          The parties have signed this Agreement as of the date first above
written.


LENDER:

THE PROVIDENT BANK


BY:/s/ Brent E. Johnson
——————————————
Brent E. Johnson,
Vice President



BORROWERS:

NTS/VIRGINIA DEVELOPMENT COMPANY


BY:/s/ Neil A. Mitchell
——————————————
Name: Neil A. Mitchell
Title: Vice President



NTS/LAKE FOREST II RESIDENTIAL CORPORATION


BY:/s/ Neil A. Mitchell
——————————————
Name: Neil A. Mitchell
Title: Vice President


-5-

COMMONWEALTH OF KENTUCKY )   ) SS:  COUNTY OF JEFFERSON) 


        The foregoing instrument was acknowledge before me this 16th day of May,
2003, by Neil A. Mitchell , Vice President of NTS/Virginia Development Company,
a Virginia corporation, for and on behalf of said corporation.

/s/ Susan M. Howard
——————————————————— NOTARY PUBLIC
My commission expires April 27, 2006



COMMONWEALTH OF KENTUCKY)   ) SS:  COUNTY OF JEFFERSON) 


        The foregoing instrument was acknowledged before me this 16th day of
May, 2003, by Neil A. Mitchell ,  Vice President of NTS/Lake Forest II
Residential Corporation, a Kentucky corporation, for and on behalf of said
corporation.

/s/ Susan M. Howard
——————————————————— NOTARY PUBLIC
My commission expires April 27, 2006



STATE OF OHIO)   ) SS:  COUNTY OF HAMILTON) 


        The foregoing instrument was acknowledged before me this 20th day of
May, 2003 by Brent E. Johnson, Vice President of The Provident Bank, an Ohio
banking corporation on behalf of the corporation.

/s/ Mark J. Weber
——————————————————— Notary Public

[SEAL]


-6-


CONSENT AND ACKNOWLEDGEMENT OF GUARANTORS

        The undersigned, as the Guarantors of the Indebtedness, as defined
above, pursuant to those certain Guaranty Agreements dated October 31, 2000,
hereby acknowledge, consent and ratify the amendments of the Note, the
Mortgages, Loan Agreement and the other Loan Documents as evidenced by the terms
hereof and the Restated Revolving Note. In addition, the undersigned acknowledge
that the modification of the Revolving Note, Mortgages, Loan Agreement and other
Loan Documents as set forth herein and in the Restated Revolving Note shall in
no way affect or impair his or its liability under the Guaranty Agreements,
which now guarantee the repayment of the sums due under the Restated Revolving
Note, nor shall such modifications affect or impair the validity of any other
document given as security for the Restated Revolving Note.

GUARANTORS:


/s/ J.D. Nichols
——————————————
J.D. Nichols




NTS MORTGAGE INCOME FUND


By:/s/ Neil A. Mitchell
——————————————
Name: Neil A. Mitchell
Title: Sec/Treasurer




STATE OF KENTUCKY )   ) SS:  COUNTY OF JEFFERSON) 


        The The foregoing instrument was acknowledged before me this 29th day of
May, 2003 by J.D. Nichols.

/s/ Susan M. Howard
——————————————————— Notary Public
My commission expires April 27, 2006


COMMONWEALTH OF KENTUCKY )   ) SS:  COUNTY OF JEFFERSON) 


        The foregoing instrument was acknowledged before me this 16th day of
May, 2003, by Neil A. Mitchell , Secretary/Treasurer of NTS Mortgage Income
Fund, a Delaware corporation, for and on behalf of said corporation.

/s/ Susan M. Howard
——————————————————— NOTARY PUBLIC
My commission expires April 27, 2006


-7-

This Instrument Prepared by:


/s/ Mark J. Weber
——————————————
Mark J. Weber
Keating, Muething & Klekamp PLL
1400 Provident Tower
One East Fourth Street
Cincinnati, Ohio 45202
